EXHIBIT 10.23

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Agreement”), dated as of January 1, 2009, by and
between VONAGE HOLDINGS CORP., a Delaware corporation (the “Company”), and Louis
Mamakos (the “Executive”).

WHEREAS, the Executive and the Company are parties to an Employment Agreement
dated as of August 1, 2005 (“Existing Agreement”); and

WHEREAS, the Executive and the Company now desire to amend the Existing
Agreement to comply with Section 409A of the Code (as defined below) and to make
other appropriate changes to comply with applicable law.

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties agree as follows:

1. Employment and Duties. (a) General. The Executive shall serve as Chief
Technology Officer of the Company, reporting to the Chief Executive Officer. The
Executive shall have such duties and responsibilities, commensurate with the
Executive’s position, as may be assigned to the Executive from time to time by
the Chief Executive Officer of the Company. The Executive’s principal place of
employment shall be the principal offices of the Company, currently located in
the Holmdel, New Jersey area; provided, however, that the Executive understands
and agrees that he shall be required to travel from time to time for business
reasons.

(b) Exclusive Services. For so long as the Executive is employed by the Company,
the Executive shall devote his full-time working time to his duties hereunder,
shall faithfully serve the Company, shall in all respects conform to and comply
with the lawful and good faith directions and instructions given to him by the
Chief Executive Officer and shall use his best efforts to promote and serve the
interests of the Company. Further, the Executive shall not, directly or
indirectly, render services to any other person or organization without the
consent of the Company or otherwise engage in activities that would interfere
significantly with the faithful performance of his duties hereunder.
Notwithstanding the foregoing, the Executive may serve on (i) corporate boards,
with the prior consent of the Board of Directors (the “Board”) or (ii) civic or
charitable boards or engage in charitable activities without remuneration
therefor, provided that such activities do not contravene the first sentence of
this Section 1(b).

2. Term of Employment. The Executive’s employment under this Agreement commenced
as of August 1, 2005 (the “Effective Date”) and shall terminate on the earlier
of (i) August 1, 2009 or (ii) the termination of the Executive’s employment
under this Agreement; provided, however, that the Term (as defined below) of the
Executive’s employment shall be automatically extended without further action of
either party for additional one-year periods, unless written notice of either
party’s intention not to extend has been given to the other party at least 90
days prior to the expiration of the then effective Term. The period from the
Effective Date until the termination of the Executive’s employment under this
Agreement is referred to as the “Term”.



--------------------------------------------------------------------------------

3. Compensation and Other Benefits. Subject to the provisions of this Agreement,
the Company shall pay and provide the following compensation and other benefits
to the Executive during the Term as compensation for services rendered
hereunder:

(a) Base Salary. The Company shall pay to the Executive an annual base salary
(the “Base Salary”) at the rate of $220,000, payable in substantially equal
installments at such intervals as may be determined by the Company in accordance
with its ordinary payroll practices as established from time to time. The Base
Salary shall be reviewed by the Compensation Committee of the Board in good
faith, based upon the Executive’s performance, not less often than annually.

(b) Annual Cash Bonus. For each fiscal year during the Term, the Executive shall
be eligible to receive an annual discretionary performance-based bonus in
accordance with the Company’s annual bonus program as applicable to senior
executives of the Company as in effect from time to time. The amount, if any, of
the Executive’s annual bonus shall be determined by the Compensation Committee
of the Board upon the recommendation of the Chief Executive Officer. The bonus
shall be prorated for any year in which the Executive’s employment is terminated
due to (i) the Executive’s resignation for Good Reason (as defined in
Section 4(a)(iii) below); (ii) the Company’s termination of the Executive’s
employment without Cause (as defined in Section 4(a)(ii) below); or (iii) the
Executive’s death or disability (as defined in Section 4(c) below). If the
Executive’s employment is terminated due to (i), (ii), or (iii) above, the
prorated bonus, if any, shall be paid to the Executive as set forth in Section 4
below. If the Executive’s employment with the Company is terminated by the
Company for Cause or the Executive resigns from his employment other than for
Good Reason prior to the scheduled payout of the bonus due for a fiscal year,
the Executive shall not receive any portion of such bonus. The Executive’s
annual bonus shall be paid at the same time as the Company pays bonuses to its
other executives, but in no event later than March 15 following the close of the
calendar year for which such bonus was earned, in accordance with the
“short-term deferral” exception under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”).

(c) Equity Incentive Compensation. During the Term, the Executive shall be
eligible to participate in the Company’s equity compensation plans and programs
generally applicable to senior executives of the Company as in effect from time
to time, including without limitation, the Company’s 2006 Incentive Plan, as
amended from time to time, (the “Stock Incentive Plan”).

(d) Employee Benefit Plans. The Executive shall be entitled to participate in
all employee welfare, pension and fringe benefit plans, programs and
arrangements of the Company, in accordance with their respective terms, as may
be amended from time to time, and on a basis no less favorable than that made
available to other senior executives of the Company.

(e) Expenses. The Company shall reimburse the Executive for reasonable travel
and other business-related expenses incurred by the Executive in the fulfillment
of his duties hereunder upon presentation of written documentation thereof, in
accordance with the applicable expense reimbursement policies and procedures of
the Company as in effect from time to time. All reimbursements shall be made
subject to Section 22 below.

 

2



--------------------------------------------------------------------------------

(f) Vacation. The Executive shall be entitled to 15 vacation days for each
fiscal year during the Term.

(g) Other Benefits and Perquisites. The Executive shall be entitled to such
other benefits and perquisites as may be available generally to other senior
executives of the Company.

4. Termination of Employment. (a) Termination for Cause; Resignation Without
Good Reason. (i) If, prior to the expiration of the Term, the Company terminates
the Executive’s employment for Cause or if the Executive resigns from his
employment hereunder other than for Good Reason, the Executive shall only be
entitled to payment of any unpaid Base Salary through and including the date of
termination or resignation and any other amounts or benefits required to be paid
or provided by law or under any plan, program, policy or practice of the Company
(the “Other Accrued Compensation and Benefits”). The Executive shall have no
further right to receive any other compensation or benefits after such
termination or resignation of employment.

(ii) For purposes of this Agreement, “Cause” shall mean termination of the
Executive’s employment due to: (A) any act or omission that constitutes a breach
by the Executive of any of his obligations under this Agreement; (B) the willful
and continued failure or refusal of the Executive (not as a consequence of
illness, accident or other disability) to satisfactorily perform the duties
reasonably required of him as an employee of the Company; (C) the Executive’s
conviction of, or plea of nolo contendere to, (x) any felony or (y) another
crime involving dishonesty or moral turpitude or which could reflect negatively
upon the Company or otherwise impair or impede its operations; (D) the
Executive’s engaging in any misconduct, negligence, act of dishonesty, violence
or threat of violence (including any violation of federal securities laws) that
is injurious to the Company or any of its subsidiaries or affiliates
(collectively, the “Company Group”); (E) the Executive’s material breach of a
written policy of the Company or the rules of any governmental or regulatory
body applicable to the Company; (F) the diverting or usurping of a corporate
opportunity of the Company Group by the Executive; (G) the Executive’s refusal
to follow the lawful directions of the Company; or (H) the Executive’s willful
failure to comply with any of the material terms of this Agreement or any other
willful misconduct by the Executive which is materially injurious to the
financial condition or business reputation of the Company Group); provided,
however, that no event or condition described in clauses (A), (B) or (H) shall
constitute Cause unless (i) the Company first gives the Executive written notice
of its intention to terminate his employment for Cause and the grounds for such
termination and (ii) such grounds for termination (if susceptible to correction)
are not corrected by the Executive within 15 days of his receipt of such notice
(or, in the event that such grounds cannot be corrected within such 15-day
period, the Executive has not taken all reasonable steps within such 15-day
period to correct such grounds as promptly as practicable thereafter).

(iii) For purposes of this Agreement, “Good Reason” shall mean termination of
employment with the Company by the Executive because of the occurrence of any of
the following events without the Executive’s prior written consent: (A) a
material decrease in the Executive’s Base Salary; (B) a material diminution of
the authorities, duties, or responsibilities of the Executive from those set
forth in this Agreement; (C) the Company requiring the

 

3



--------------------------------------------------------------------------------

Executive to be based at any office or location more than 50 miles from the
Holmdel, New Jersey area; or (D) a material breach by the Company of any term or
provision of this Agreement, including a failure of the Company to pay material
compensation due and payable to the Executive in connection with his employment
under this Agreement; provided, however, that no event or condition described in
clauses (A) through (D) shall constitute Good Reason unless (x) the Executive
gives the Company written notice, in a form that meets the requirements of
Section 22 hereof, of his intention to terminate his employment for Good Reason
and the grounds for such termination, within 60 days after the occurrence of the
event giving rise to the “Good Reason” termination, and (y) such grounds for
termination (if susceptible to correction) are not corrected by the Company
within 30 days of its receipt of such notice (or, in the event that such grounds
cannot be corrected within such 30-day period, the Company has not taken all
reasonable steps within such 30-day period to correct such grounds as promptly
as practicable thereafter). If the Company does not correct the grounds for
termination during such cure period, the Executive’s termination of employment
for “Good Reason” must become effective within 30 days after the end of the cure
period.

(b) Termination without Cause; Resignation for Good Reason. (i) If, prior to the
expiration of the Term, the Executive’s employment is terminated by the Company
without Cause, or if the Executive resigns from his employment hereunder for
Good Reason, the Company shall pay the Executive (A) a lump sum cash payment
equal to a pro-rata portion of his bonus for the year in which the termination
of employment occurs, which shall be paid on the date such bonus would have been
payable to the Executive had he remained employed by the Company; (B) an amount
equal to the greater of the Executive’s Base Salary (at the rate in effect on
the date the Executive’s employment is terminated) for (x) the remainder of the
term or (y) a one-year period following the Executive’s termination of
employment as described in this Section 4(b), which shall be paid over the
period described below; and (C) the Other Accrued Compensation and Benefits. The
severance pay described in subsection (B) shall be paid in substantially equal
installments (based on the Company’s normal payroll practices) over the
six-month period following termination of employment, commencing within 30 days
after the termination date; provided, however, that to the extent that any
portion of the severance pay exceeds the Section 409A “separation pay exception”
amount described in Section 22 below and would otherwise be payable after
March 15 following the calendar year in which the termination of employment
occurs, such portion shall instead be paid in a lump sum payment between March 1
and March 15 following the calendar year in which the termination of employment
occurs. The Executive shall have no further rights under this Agreement or
otherwise to receive any other compensation or benefits after such termination
or resignation of employment.

(ii) The Company shall not be required to make the payments and provide the
benefits provided for under Section 4(b)(i) (including the Other Accrued
Compensation and Benefits), unless the Executive executes and delivers to the
Company, a release substantially in the form used by the Company at the time of
the Executive’s termination of employment and the release has become effective
and irrevocable in its entirety.

(iii) If, following a termination of employment without Cause or a resignation
for Good Reason, the Executive breaches the provisions of Section 5 or 7 hereof,
the Executive shall not be eligible, as of the date of such breach, for the
payments and benefits described in

 

4



--------------------------------------------------------------------------------

Section 4(b)(i), and any and all obligations and agreements of the Company with
respect to such payments shall thereupon cease.

(c) Termination Due to Death or Disability. The Executive’s employment with the
Company shall terminate automatically on the Executive’s death. In the event of
the Executive’s disability the Company shall be entitled to terminate his
employment. In the event of termination of the Executive’s employment by reason
of Executive’s death or disability, the Company shall pay to the Executive (or
his estate, as applicable), (i) a lump sum cash payment equal to a pro-rata
portion of the Executive’s bonus for the year in which the termination of
employment occurs on the date such bonus would have been payable to the
Executive had he remained employed by the Company; (ii) a lump sum cash payment
equal to the Executive’s earned but unpaid Base Salary through and including the
date of termination which shall be paid within 15 days of the Executive’s
termination of employment on account of disability or death; (iii) a lump sum
cash payment equal to 12 months of the Executive’s Base Salary (at the rate in
effect on the date the Executive’s employment is terminated) which shall be paid
within 15 days of the Executive’s termination of employment on account of
disability or death; provided, however, that if the Executive is receiving
short-term or long-term disability benefits pursuant to a Company policy, such
payment shall be reduced (but in no event to an amount below zero) by the
present value of the tax-adjusted disability payments, excluding any
supplemental disability benefits funded through employee contributions, to be
received by the Executive during the 12 month period following the Executive’s
termination of employment on account of disability; and (iv) the Other Accrued
Compensation and Benefits. For purposes of this Agreement, “disability,” means
that the Executive (i) is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefit for a period of not less than three
months under an accident and health plan covering employees of the participant’s
employer.

(d) Notice of Termination. Any termination of employment by the Company or the
Executive shall be communicated by a written “Notice of Termination” to the
other party hereto given in accordance with this Section 4(d). In the event of a
termination by the Company for Cause, or resignation by the Executive for Good
Reason, the Notice of Termination shall (i) indicate the specific termination
provision in this Agreement relied upon, (ii) set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated and (iii) specify the
date of termination, which date shall not be more than 30 days after the giving
of such notice. The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

(e) Resignation from Directorships and Officerships. The termination of the
Executive’s employment for any reason shall constitute the Executive’s
resignation from (i) any director, officer or employee position the Executive
has with the Company Group and (ii) all

 

5



--------------------------------------------------------------------------------

fiduciary positions (including as a trustee) the Executive holds with respect to
any employee benefit plans or trusts established by the Company. The Executive
agrees that this Agreement shall serve as written notice of resignation in this
circumstance.

(f) Reduction of Payments if Reduction Would Result in Greater After-Tax Amount.
Notwithstanding anything herein to the contrary, in the event that the Executive
receives any payments or distributions, whether payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise; that
constitute “parachute payments” within the meaning of Section 280G of the Code,
and the net after-tax amount of the parachute payment is less than the net
after-tax amount if the aggregate payment to be made to the Executive were three
times the Executive’s “base amount” (as defined in Section 280G(b)(3) of the
Code) less $1.00, then the aggregate of the amounts constituting the parachute
payment shall be reduced to an amount that shall equal three times the
Executive’s base amount, less $1.00. The determinations to be made with respect
to this Section 4(f) shall be made by a certified public accounting firm
designated by the Company and reasonably acceptable to the Executive. In
applying the reduction principle set forth in this Section 4(f), the reduction
shall be made in a manner consistent with the requirements of Section 409A of
the Code.

5. Confidentiality. (a) Confidential Information. The Executive agrees to enter
into and be subject to the Company’s Employee Confidentiality and Innovations
Agreement substantially in the form attached hereto as Exhibit A.

(b) Exclusive Property. The Executive confirms that all Confidential Information
(as defined in the Employee Confidentiality and Innovations Agreement) is and
shall remain the exclusive property of the Company Group. All business records,
papers and documents kept or made by the Executive relating to the business of
the Company Group shall be and remain the property of the Company Group. Upon
the request and at the expense of the Company Group, the Executive shall
promptly make all disclosures, execute all instruments and papers and perform
all acts reasonably necessary to vest and confirm in the Company Group. fully
and completely, all rights created or contemplated by this Section 5(b).

6. Noncompetition. The Executive agrees to enter into and be subject to the
Company’s Noncompete Agreement substantially in the form attached as Exhibit B.

7. Non-Solicitation. The Executive agrees that for a period commencing on the
Effective Date and ending 12 months following the Executive’s termination of
employment with the Company (the “Restricted Period”), the Executive shall not,
directly or indirectly, (a) interfere with or attempt to interfere with the
relationship between any person who is, or was during the then most recent
12-month period, an employee, officer, representative or agent of the Company
Group, or solicit, induce or attempt to solicit or induce any of them to leave
the employ of any member of the Company Group or violate the terms of their
respective contracts, or any employment arrangements, with such entities; or
(b) induce or attempt to induce any customer, client, supplier, licensee or
other business relation of any member of the Company Group to cease doing
business with any member of the Company Group, or in any way interfere with the
relationship between any member of the Company Group and any customer, client,
supplier, licensee or other business relation of any member of the Company
Group. As used herein, the term “indirectly” shall include, without limitation,
the Executive’s permitting the use

 

6



--------------------------------------------------------------------------------

of the Executive’s name by any competitor of any member of the Company Group to
induce or interfere with any employee or business relationship of any member of
the Company Group.

8. Certain Remedies. (a) Injunctive Relief. Without intending to limit the
remedies available to the Company Group, including, but not limited to, those
set forth in Section 12 hereof, the Executive agrees that a breach of any of the
covenants contained in Sections 5 through 7 of this Agreement may result in
material and irreparable injury to the Company Group for which there is no
adequate remedy at law, that it shall not be possible to measure damages for
such injuries precisely and that, in the event of such a breach or threat
thereof, any member of the Company Group shall be entitled to seek a temporary
restraining order or a preliminary or permanent injunction, or both, without
bond or other security, restraining the Executive from engaging in activities
prohibited by the covenants contained in Sections 5 through 7 of this Agreement
or such other relief as may be required specifically to enforce any of the
covenants contained in this Agreement. Such injunctive relief in any court shall
be available to the Company Group in lieu of, or prior to or pending
determination in, any arbitration proceeding.

(b) Extension of Restricted Period. In addition to the remedies the Company may
seek and obtain pursuant to Section 12, the Restricted Period shall be extended
by any and all periods during which the Executive shall be found by a court
possessing personal jurisdiction over him to have been in violation of the
covenants contained in Sections 5 through 7 of this Agreement.

9. Defense of Claims. The Executive agrees that, during the Term, and for a
period of six months after termination of the Executive’s employment, upon
request from the Company, the Executive shall cooperate with the Company in
connection with any matters the Executive worked on during his employment with
the Company and any related transitional matters. In addition, the Executive
agrees to cooperate with the Company in the defense of any claims or actions
that may be made by or against the Company Group that affect the Executive’s
prior areas of responsibility, except if the Executive’s reasonable interests
are adverse to the Company Group in such claim or action. The Company agrees to
promptly reimburse the Executive for all of the Executive’s reasonable travel
and other direct expenses incurred, or to be reasonably incurred, to comply with
the Executive’s obligations under this Section 9.

10. Nondisparagement. The Executive agrees to refrain from (i) making, directly
or indirectly, any derogatory comments concerning the Company Group or any
current or former officers, directors, employees or shareholders thereof or
(ii) taking any other action with respect to the Company Group which is
reasonably expected to result, or does result in, damage to the business or
reputation of the Company Group or any of its current or former officers,
directors, employees or shareholders.

11. Source of Payments. All payments provided under this Agreement, other than
payments made pursuant to a plan which provides otherwise, shall be paid in cash
from the general funds of the Company, and no special or separate fund shall be
established, and no other segregation of assets shall be made, to assure
payment. The Executive shall have no right, title or interest whatsoever in or
to any investments which the Company may make to aid the Company in meeting its
obligations hereunder. To the extent that any person acquires a right to receive

 

7



--------------------------------------------------------------------------------

payments from the Company hereunder, such right shall be no greater than the
right of an unsecured creditor of the Company.

12. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement or otherwise in connection with the Executive’s employment by the
Company that cannot be mutually resolved by the parties to this Agreement and
their respective advisors and representatives shall be settled exclusively by
arbitration in New Jersey in accordance with the rules of the American
Arbitration Association before one arbitrator of exemplary qualifications and
stature, who shall be selected jointly by an individual to be designated by the
Company and an individual to be selected by the Executive, or if such two
individuals cannot promptly agree on the selection of the arbitrator, who shall
be selected by the American Arbitration Association.

13. Nonassignability; Binding Agreement. (a) By the Executive. This Agreement
and any and all rights, duties, obligations or interests hereunder shall not be
assignable or delegable by the Executive.

(b) By the Company. This Agreement and all of the Company’s rights and
obligations hereunder shall not be assignable by the Company except as incident
to a reorganization, merger or consolidation, or transfer of all or
substantially all of the Company’s assets.

(c) Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of, the parties hereto, any successors to or assigns of the Company and
the Executive’s heirs and the personal representatives of the Executive’s
estate.

14. Withholding. Any payments made or benefits provided to the Executive under
this Agreement shall be reduced by any applicable withholding taxes or other
amounts required to be withheld by law or contract.

15. Amendment; Waiver. This Agreement may not be modified, amended or waived in
any manner, except by an instrument in writing signed by both parties hereto.
The waiver by either party of compliance with any provision of this Agreement by
the other party shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.

16. Governing Law. All matters affecting this Agreement, including the validity
thereof, are to be governed by, and interpreted and construed in accordance
with, the laws of the State of New Jersey applicable to contracts executed in
and to be performed in that State.

17. Survival of Certain Provisions. The rights and obligations set forth in
Sections 5 through 12 hereof shall survive any termination or expiration of this
Agreement.

18. Entire Agreement; Supersedes Previous Agreements. This Agreement, together
with the (i) Employee Confidentiality and Innovations Agreement and
(ii) Noncompete Agreement, contains the entire agreement and understanding of
the parties hereto with respect to the matters covered herein and supersedes all
prior or contemporaneous negotiations,

 

8



--------------------------------------------------------------------------------

commitments, agreements and writings with respect to the subject matter hereof,
all such other negotiations, commitments, agreements and writings shall have no
further force or effect, and the parties to any such other negotiation,
commitment, agreement or writing shall have no further rights or obligations
thereunder.

19. Counterparts. This Agreement may be executed by either of the parties hereto
in counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.

20. Headings. The headings of Sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

21. Severability. In the event that any court having jurisdiction shall
determine that any restrictive covenant or other provision contained in this
Agreement shall be unreasonable or unenforceable in any respect, then such
covenant or other provision shall be deemed limited to the extent that such
other court deems it reasonable or enforceable, and as so limited shall remain
in full force and effect. In the event that such court shall deem any such
covenant or other provision wholly unenforceable, the remaining covenants and
other provisions of this Agreement shall nevertheless remain in full force and
effect.

22. Section 409A.

(a) Section 409A Compliance. The Agreement is intended to comply with the
requirements of section 409A of the Code or an exception and shall in all
respects be administered in accordance with section 409A. To the maximum extent,
severance pay under Section 4(b)(i)(B) shall be paid under the section 409A
“separation pay exception,” under which payments that do not exceed two times
the lesser of (i) the Executive’s annual compensation (as determined under
section 409A) or (ii) the compensation limit of section 401(a)(17) of the Code,
and meet other requirements of the section 409A regulations, are exempt from
section 409A. Notwithstanding anything in the Agreement to the contrary,
distributions upon termination of employment may only be made upon a “separation
from service” as determined under section 409A. Each payment under this
Agreement shall be treated as a separate payment for purposes of section 409A.
In no event may the Executive, directly or indirectly, designate the calendar
year of any payment to be made under this Agreement. All reimbursements and
in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of section 409A of the Code, including, where
applicable, the requirement that (i) any reimbursement shall be for expenses
incurred during the Executive’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit. The Executive shall be solely responsible for any tax imposed under
section 409A of the Code and in no event shall the Company have any liability
with respect to any tax, interest or other penalty imposed under section 409A of
the Code.

 

9



--------------------------------------------------------------------------------

(b) Payment Delay. Notwithstanding anything in the Agreement to the contrary, if
required by section 409A of the Code and if the Executive is a “specified
employee” of a publicly traded corporation as determined under section 409A, any
payments under the Agreement that are required to be postponed pursuant to
section 409A shall be postponed for a period of six months after termination of
employment, as required by section 409A. The accumulated postponed amount, with
interest as described below, shall be paid in a lump sum payment within ten days
after the end of the six-month period. If the Executive dies during the
postponement period prior to the payment of the postponed amount, the amounts
withheld on account of section 409A, with interest, shall be paid to the
personal representative of the Executive’s estate within 60 days after the date
of his death. If amounts are postponed on account of section 409A, the postponed
amounts will be credited with interest for the postponement period at the prime
rate published in the Wall Street Journal on the Executive’s termination date.

23. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

To the Company:

23 Main Street

Holmdel, New Jersey 07733

Attention: Chief Executive Officer

(or the last address on record for the Company)

To the Executive:

5 Bennington Drive

Lawrenceville, New Jersey 08648

(or the Executive’s last address on record with the Company)

All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt or (ii) if sent by
electronic mail or facsimile, upon confirmation of receipt by the sender of such
transmission.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
officer pursuant to the authority of its Board, and the Executive has executed
this Agreement, as of the day and year first written above.

 

VONAGE HOLDINGS CORP. By  

/s/    Marc P. Lefar

Name:   Marc P. Lefar, Chief Executive Officer Dated:  

12/18/08

 

ACCEPTED AND AGREED:

/s/    Louis Mamakos

Louis Mamakos Dated:  

12 Dec 2008

 

11



--------------------------------------------------------------------------------

Exhibit A

Form of Employee Confidentiality and Innovations Agreement

 

12



--------------------------------------------------------------------------------

Vonage Human Resources

 

 

Employee Confidentiality and Innovations Agreement

In consideration of my employment with Vonage Holdings Corp. (“Vonage”) (if such
employment has not yet commenced) or my continued employment with Vonage, as the
case may be, I agree to be bound by the terms of this Employee Confidentiality
and Innovations Agreement (this “Agreement”). I understand that as a result of
my employment with Vonage (“Employment”), I may have access to information of a
confidential nature about Vonage’s business, through the delivery of documents
and permitted visits to Vonage’s premises. I understand that Vonage needs to
maintain the confidentiality of that information, and I agree, as set forth
below, to treat such information confidentially.

In addition, I understand and agree that if I develop Innovations (as defined in
this Agreement) as a result of or in connection with my Employment, Vonage will
have rights in those Innovations as set forth in this Agreement.

Terms of Agreement

A. Confidential Information

 

1. “Confidential Information” means all information, whether written or oral,
tangible or intangible, and including trade secrets and data of whatever nature,
disclosed by Vonage or any of its representatives or agents, whether before or
after the date of this Agreement, or which may otherwise be made available or
become known to me, which is either expressly designated by Vonage as being
confidential or is disclosed under circumstances that should reasonably indicate
to me that the disclosed information ought to be treated as confidential.
“Confidential Information” shall not include information which

(i) becomes or has been generally available to the public other than as a result
of disclosure by Vonage or its officers, advisors or employees,

(ii) was in my possession from a third-party source prior to its disclosure by
Vonage or its representatives,

(iii) becomes available to myself from a third-party source other than Vonage or
its representatives,

or (iv) is independently developed by myself without use of any of the
Confidential Information. The burden of establishing the availability of the
foregoing exceptions shall be on myself;

provided, however, that in (ii) and (iii) above the third-party source obtained
the information without violation of the rights of Vonage and all restrictions
on use or disclosure of such information from that third-party source are
observed by myself,

 

2. I agree to use Confidential Information only for purposes directly related to
my Employment. Without prior written consent of Vonage, I agree not to disclose
any Confidential Information in any manner whatsoever, in whole or in part,

 

3. If I am requested or required (by oral questions, interrogatories, requests
for information or documents, subpoena, civil investigative demand or similar
process) to disclose Confidential Information supplied to it, I shall promptly
notify Vonage of such request(s). If, in the opinion of my legal counsel, I am
compelled to disclose Confidential Information to any tribunal or else stand
liable for contempt or suffer other censure or penalty, I may do so without
liability under this Agreement, provided I make reasonable efforts to have my
disclosure limited to the narrowest scope practicable under the circumstances,
including cooperation in any request for a protective order and seeking to have
any proceedings held in camera, with a sealed record.

 

4. Upon termination of my Employment for any reason, I shall, upon request,
promptly deliver to Vonage all copies of any Confidential Information in my
possession or control and shall destroy all copies of any analyses,
compilations, studies or other documents in my possession that contain any
Confidential Information.

 

 

Employee Confidentiality and Innovations Agreement

13



--------------------------------------------------------------------------------

Vonage Human Resources

 

 

B. Innovations

 

1. “Innovations” means discoveries, developments, concepts and ideas, whether or
not protectable under law, relating to Vonage’s present and prospective business
activities, the nature and extent of those business activities being known to me
by reason of my Employment, such as (but not limited to) inventions, know-how,
discoveries, improvements, original works of authorship, designs, software,
source code, object code, programs, formulas, processes, developments, trade
secrets, trademarks, copyrights, service marks, logos and related proprietary
information and materials, whether patentable, copyrightable, subject to
trademark registration, or not, and all drafts, proposals, sketches, revisions
and demonstration and “beta” versions thereof, written, created, developed or
produced or to be written, created, developed or produced.

 

2. In consideration of my Employment, I acknowledge and agree that all
Innovations created by me (either working alone or as part of a group)

(i) during the term of my Employment, and

(ii) within six months after the end of the term if they (a) were made using
equipment, supplies, facilities or trade secret information of Vonage, or
(b) were developed at least in part on the Vonage’s time, or (c) relate either
to Vonage’s present or prospective business activities known to me when the
Innovation was conceived, or (d) result from any work that I perform in the
course of my employment,

shall be the property of Vonage, free of any reserved or other rights of any
kind on my part. To achieve that result:

(i) I hereby permanently, irrevocably, exclusively and absolutely assign to
Vonage all right, title and interest in and to all Innovations and all right,
title and interest in and to all patents, domain names, trade secrets,
trademarks and other·intellectual property derived therefrom, effective when
each Innovation first becomes capable of being so assigned, transferred or
vested.;

(ii) I agree to deliver all Innovations to Vonage no later than the end of the
term of my Employment, unless Vonage requests otherwise;

(iii) As to any Innovation that is a copyrightable work, I agree that such
Innovation constitutes and shall constitute a work-made-for-hire as defined in
the United States Copyright Act of 1976; that Vonage is and shall be the author
of said work-made-for-hire and the owner of all rights in and to such Innovation
throughout the universe, in perpetuity and in all languages, for all now known
or hereafter existing uses, media and forms, including, without limitation, the
copyrights therein and thereto throughout the universe for the initial term and
any and all extensions and renewals thereof; and that Vonage shall have the
right to make such changes therein and such uses thereof as it may deem
necessary or desirable. To the extent that such copyrightable Innovation is not
recognized as a work-made-for-hire, I hereby permanently, irrevocably,
exclusively and absolutely assign, transfer and convey to Vonage, without
reservation, all of my right, title and interest throughout the universe in
perpetuity in such Innovation, including, without limitation, all rights of
copyright and copyright renewal in such Innovation or any part thereof; and

(iv) I hereby waive all rights of “droit moral” or “moral rights of authors” or
any similar rights or principles of law which I may now or later have in the
Innovations. I warrant and represent that I have the right to execute this
certificate, that each Innovation is and shall be new and original with me and
not an imitation or copy of any other material, and that each of the Innovations
does not and shall not violate or infringe upon any common law or statutory
right of any party including, without limitation, contractual rights,
copyrights, trademarks, patents, service marks and rights of privacy, publicity,
or any other right of any person or entity and is not the subject of any
litigation or claim that might give rise to litigation.

 

 

Employee Confidentiality and Innovations Agreement

14



--------------------------------------------------------------------------------

Vonage Human Resources

 

 

3. I agree to execute such further documents and do such other act as may be
required by Vonage or its successors, licensees, or assignees to evidence or
effectuate Vonage’s rights under this Agreement. Vonage’s rights in the
Innovations maybe assigned, licensed, or otherwise transferred.

 

4. I hereby irrevocably constitute and appoint Vonage with full power of
substitution, to be my true and lawful attorney to execute, acknowledge, swear
and file all instruments and documents, and to take any action which shall be
deemed necessary, appropriate or desirable to perfect its rights in any
Innovation created by me (working alone or as part of a group). This appointment
shall be deemed to be coupled with an interest and shall be irrevocable and
survive my death, disability or bankruptcy.

 

5. Except as the context otherwise requires, “Vonage” also includes all
Affiliates of Vonage. “Affiliate” means any person that directly or indirectly,
controls, is controlled by, or is under common control with Vonage.

 

6. This Agreement shall be construed under and governed by the laws of the State
of New Jersey applicable to contracts executed and wholly performed in that
state. This Agreement constitutes the entire agreement of the parties with
respect to its subject matter and may not be amended or modified except by a
written instrument executed by each of the parties. No failure or delay by any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege hereunder.

 

7. This Agreement may be executed in any number of counterparts, each of which
shall constitute an original and all of which shall constitute one and the same
instrument. This Agreement shall become effective when signed by each of the
parties or any counterpart, whether or not all of the parties have signed anyone
counterpart.

Execution

MY SIGNATURE below SIGNIFIES THAT I have COMPLETELY READ, and FULLY UNDERSTAND
and AGREE to this CONFIDENTIALLY AND INNOVATIONS AGREEMENT.

 

/s/    Louis A. Mamakos

     8553 Willow Wisp Ct. Laurel MD 20723-1043 Applicant Print Name      Home
Address of Applicant

/s/    Louis A. Mamakos

    

 

Signature of Applicant      Date

/s/    Michael Porta

    

7/26/04

Human Resources Signature      Date

 

 

Employee Confidentiality and Innovations Agreement

15



--------------------------------------------------------------------------------

Exhibit B

Form of Noncompete Agreement

 

16



--------------------------------------------------------------------------------

NONCOMPETE AGREEMENT

AGREEMENT, dated this 26th day of July, 2004, by and between Vonage Holdings
Corp., a Delaware corporation with principal executive offices at 2147 Route 27,
Edison, NJ 08817 (“Vonage”) and Louis A. Mamakos, residing at Laurel, MD
(“Employee”).

In consideration of Employee’s employment with Vonage (if such employment has
not yet commenced) or continued employment with Vonage, as the case may be,
Employee agrees to be bound by the terms of this Noncompete Agreement (this
“Agreement.”) as follows:

1. Restriction on Competition. During the period of Employee’s employment with
Vonage (“Employment”) and for a period of twelve (12) months thereafter (the
“Term”), Employee will not, directly or indirectly,

(A) enter into the employ of, or render any services to, any person, firm or
corporation engaged in any business directly competitive with the business of
Vonage as conducted by Vonage on the date of termination of Employment anywhere
within the “Territory,” that term meaning within the United States and Canada in
those States and provinces (or States and provinces contiguous thereto) in which
Vonage conducts or is substantially prepared to conduct its business on the date
of termination of Employment; but

(1) this shall not be deemed to preclude Employee from engagement by a
corporation some of the activities of which are directly competitive with the
business of Vonage on the date of termination if Employee’s engagement does not
relate directly to such competitive business, and

(2) nothing contained in this Section shall be deemed to prohibit Employee from
acquiring or holding, solely for investment, publicly traded securities of any
corporation some of the activities of which are competitive with the business of
Vonage so long as such securities do not, in the aggregate, constitute more than
five percent (5%) of any class or series of outstanding securities of such
corporation

(B) engage in any such business for his own account;

(C) become interested in any such business as an individual, partner,
shareholder, creditor, director, officer, principal, agent, employee, trustee,
consultant, advisor, franchisee or in any other relationship or capacity; or

(D) interfere with Vonage’s relationship with, or endeavor to employ or entice
away from Vonage any person, firm, corporation, governmental entity or other
business organization who or which is or was an employee, customer or supplier
of, or maintained a business relationship with, Vonage at any time (whether
before or during the Term), or which Vonage has solicited or prepared to
solicit;

2. Specific Remedies. If employee commits a breach of any of the provisions of
Section 1, Vonage shall have (i) the right to have such provisions specifically
enforced by any court having

 

17



--------------------------------------------------------------------------------

equity jurisdiction it being acknowledged and agreed that any such breach will
cause irreparable injury to Vonage and that money damages will not provide an
adequate remedy to pay over Vonage, and (ii) the right to require Employee to
account for and pay over to Vonage all compensation, profits, moneys, accruals,
increments, and other benefits (collectively “Benefits”) derived or received by
Employee as a result of any transaction constituting a breach of any of the
provisions of Section 1 and Employee hereby agrees to account for and pay over
such benefits to Vonage.

3. Independence, Severability and Non-Exclusivity. Each of the rights enumerated
in Section 2 shall be independent of the others and shall be in addition to and
not in lieu of any other rights and remedies available to Vonage at law or in
equity. If any of the covenants contained in Section 1 (“Covenants”) or any part
of any of them, is found by a court of competent jurisdiction to be invalid or
unenforceable, this shall not affect the remainder, or rights or remedies under
this Agreement which shall be given full effect without regard to the invalid
portions. The parties intend to and do hereby confer jurisdiction on courts
located within the geographical scope of the Covenants. If any of the Covenants
is held to be invalid or unenforceable because of the duration or geographical
area, the parties agree that the court making such determination shall have the
power to reduce the duration and/or area and in its reduced form that Covenant
shall then be enforceable. No such holding of invalidity or unenforceability in
one jurisdiction shall bar or in any way affect Vonage’s right to the relief
provided in Section 2 or otherwise in the courts of any other jurisdiction
within the geographical scope of the Covenants.

4. Successors; Binding Agreement. This Agreement and all obligations of Employee
hereunder shall inure to the benefit of, and be enforceable by, Vonage and
Vonage’s successors in interest.

5. Entire Agreement. This Agreement constitutes the entire understanding between
the parties hereto relating to its subject matter hereof, and supersedes all
prior negotiations, discussions, preliminary agreements and agreements relating
to that subject matter.

6. Law Governing. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey (without giving effect to
conflicts of law provisions).

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year set forth above.

 

Vonage Holdings Corp.   AGREED AND ACCEPTED: By:  

/s/    Michael D. Porta

 

/s/    Louis A. Mamakos

    Employee Signature Name:   Michael D. Porta      

26 July 2004

Title:   Director of Human Resources   Date

 

18